Citation Nr: 0618308	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-18 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder to 
include as secondary to a low back disorder.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for hypertension, has been 
received.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for Osgood-Schlatter' s disease 
claimed as a left knee disability, has been received.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a hiatal hernia claimed as a 
stomach disorder, has been received.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2002 and August 2003 rating decisions of the RO.  

During his August 2005 video teleconference hearing before 
the undersigned, the veteran withdrew the issues of service 
connection for stress and depression, a respiratory disorder 
due to Agent Orange exposure, a sinus disorder as a result of 
mustard gas exposure and defective eyesight and pinkeye, and 
whether new and material evidence sufficient to reopen claims 
of service connection for dizzy spells, headaches, and pes 
planus, had been received. 

At his August 2005 hearing, the veteran raised a claim of 
entitlement to service connection for a low back disability.  
As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

RO determinations that are not timely appealed become final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2005).  A previously decided 
claim may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  
Further, regardless of whether the RO has made a 
determination regarding new and material evidence, the Board 
must assess whether evidence is new and material, sufficient 
to reopen a finally decided claim, before addressing the 
merits of a claim.  Id.; Barnett v. Brown, 8 Vet. App. 1 
(1995).  Thus, the Board will discuss whether new and 
material evidence regarding the claim of service connection 
for hypertension has been received hereinbelow.  

The issues of entitlement to service connection for a neck 
disorder and whether new and material evidence, sufficient to 
reopen the claims of service connection for PTSD, hiatal 
hernia, and a left knee disability, has been received are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By October 1998 rating decision, the RO denied the 
veteran's claim of service connection for hypertension; 
although he was sent notice of the denial by letter dated 
that month, he did not initiate an appeal, timely or 
otherwise.

2.  The evidence received since the October 1998 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the October 1998 rating 
action is not new and material, and the claim of entitlement 
to service connection for hypertension is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an August 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  He was also advised regarding the type 
of new and material evidence to submit in order to reopen his 
claim of service connection for hypertension.  Kent, supra.

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below, in which the claim of 
service connection for hypertension is not reopened.  A 
disability rating and effective date, therefore will not be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See Id.  As 
explained below, however, the veteran has presented no 
competent medical evidence of a diagnosis of hypertension 
that is etiologically related to service.  In the absence of 
such evidence, an examination is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Discussion

Generally, service connection is warranted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In an October 1998 rating decision, the RO denied the 
veteran's claim of service connection for hypertension, as no 
current disability was shown.  The veteran was provided 
notice of the decision and of his appellate rights that 
month.  He did not file a notice of disagreement, timely or 
otherwise.  Therefore, the October 1998 rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the October 1998 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim. 38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his claim to reopen in March 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1998 rating 
decision consisted of the service medical records, VA medical 
examination reports containing no diagnoses of hypertension 
dated in August 1981 and August 1986, VA medical records 
dated from October 1977 to April 1982, private medical 
evidence dated from December 190 to January 1993 dealing 
primarily with orthopedic matters, March 1993 and July 1996 
VA medical examination reports containing no diagnoses of 
hypertension, and VA medical records dated from July 1996 to 
July 1998 silent regarding hypertension.  

Evidence received subsequent to the October 1998 rating 
decision consists of private medical records from Family 
Medicine Associates dated from January 1992 to August 2000 
reflecting normal and near-normal blood pressure readings, VA 
medical records dated from December 1998 to February 2003, 
which include the impression of hypertension, and duplicate 
copies of the veteran's service medical records.  

The Board has reviewed the evidence since the October 1998 
rating decision and has determined that other than the 
duplicative service medical records, the evidence received 
since October 1998 is new in that it was not of record at the 
time of the October 1998 rating decision.  The aforementioned 
evidence is not material, however, because although it 
reflects the impression of hypertension, it is not probative 
of the issue at hand, which is whether the veteran has a 
current diagnosis of hypertension and, if so, whether that 
hypertension is related to his period of active duty service.  
The new evidence does not provide any evidence of nexus 
between current hypertension and active duty.  Thus, the new 
evidence does not present a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the evidence is not new and material, and the 
claim of service connection for hypertension is not reopened.


ORDER

New and material evidence not having been received, the claim 
of service connection for hypertension remains denied.  


REMAND

Further development of the evidence and other procedural 
action is necessary regarding the claims of service 
connection for a neck disability, whether new and material 
evidence has been received to reopen claims of service 
connection for PTSD, a left knee disability, and hiatal 
hernia.

Under recent precedent, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date regarding his claims of service 
connection.  See Dingess/Hartman v. Nicholson, supra.  
Consequently, corrective VCAA notice must be sent to the 
veteran.  

Next, in his March 2002 notice of disagreement, the veteran 
alleged a neck injury during a period of active duty for 
training (ACDUTRA).  The RO must verify the dates the 
veteran's dates of ACDUTRA, if any.

The veteran alleges recent VA medical treatment in or about 
1975 at a VA facility that is now closed on a street or road 
called Roosevelt, presumably in Little Rock.  The RO must 
obtain these records, which pertain to the veteran's 
gastrointestinal system and left knee.

The veteran has indicated recent VA medical treatment of the 
knee and hiatal hernia.  Thus, the RO must obtain all VA 
clinical records dated from May 2002 to the present.

Next, the RO must contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) in order to verify the 
veteran's claimed stressor that occurred during basic 
training in which a drill instructor and a trainee were 
killed while throwing hand grenades.  The Board notes that in 
its February 2003 letter to JSRRC (then termed U.S. Armed 
Services Center for Unit Records Research (CRUR)), the RO may 
have provided inaccurate unit information.  The alleged 
incident occurred between November 9 and December 25, 1972 in 
Ft. Polk.  The veteran's unit of assignment was Co A 1st Bn 
1st Tng Bde in Ft. Polk, Louisiana.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claims on appeal herein, as 
outlined by the Court in Dingess/Hartman.

2.  Verify the dates of the veteran's 
ACDUTRA, if any.

3.  Obtain 1975 VA medical records from a 
VA facility that is now closed.  It was 
located on a street or road called 
Roosevelt, presumably in or around Little 
Rock.
4.  Associate with the claims file all VA 
clinical records dated from May 2002 to 
the present from the VA facilities in 
Pine Bluff and Little Rock.

5.  Contact JSRRC in order to verify the 
claimed stressor in which a drill 
instructor and a trainee were killed 
while throwing grenades.  The incident 
occurred between November 9 and December 
25, 1972.  The veteran's unit of 
assignment was Co A 1st Bn 1st Tng Bde in 
Ft. Polk, Louisiana.

6.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO 
should readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  It must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


